264 So. 2d 892 (1972)
Bennie OWENS, Jr.
v.
JACKSON MUNICIPAL SEPARATE SCHOOL DISTRICT et al.
No. 46735.
Supreme Court of Mississippi.
June 26, 1972.
Creekmore & Creekmore, Jackson, for appellant.
Brunini, Everett, Grantham & Quin, George P. Hewes, III, Thomas H. Rhoden, Jackson, for appellees.
GILLESPIE, Chief Justice:
The excellent briefs filed in this case present the question whether this Court should overrule its former decisions holding the State and its subdivisions immune from suit in tort actions except (1) in matters concerning proprietary affairs and (2) where immunity has been abrogated by statute. We had the same question presented earlier in this term and without written opinion rejected the argument that sovereign immunity should be abrogated. A careful study of the arguments has again been made, and we reaffirm our former decisions.
Affirmed.
JONES, BRADY, INZER and ROBERTSON, JJ., concur.